Citation Nr: 0944430	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for pulmonary sarcoidosis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from May 1971 to 
September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Following his incarceration, the Veteran's claims file was 
transferred to the RO in Winston-Salem, which certified the 
appeal to the Board.

In his July 2004 substantive appeal (VA Form 9), the Veteran 
indicated that he wanted a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  He later specified in 
August 2004 that he wanted a videoconference hearing, waiving 
his right to an in-person hearing.  In June 2005, VA learned 
he was incarcerated with a projected release date in 
September 2009.  So although his hearing was scheduled for 
March 2007, he failed to appear for it.  
Cf. 38 C.F.R. §§ 20.702(d) and 20.704(d) (2009).

The Board remanded this case in August 2007 to try and make 
special accommodation to have the Veteran examined at his 
correctional facility to assess the severity of his pulmonary 
sarcoidosis.  See, e.g., Bolton v. Brown, 8 Vet. App. 185 
(1995).  That examination was performed in November 2007.

Subsequently, in May 2008, the Board issued a decision 
denying the Veteran's claim for a rating higher than 30 
percent for his pulmonary sarcoidosis.  He appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (Court/CAVC).  In a May 2009 order, granting a joint 
motion, the Court vacated the Board's decision and remanded 
this case to the Board for further development and 
readjudication in compliance with directives specified in the 
joint motion.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  



Although not mentioned in the joint motion, since not decided 
in the Board's prior decision, it appears the claim for a 
TDIU has been recently raised by the record.  The Veteran 
recently submitted opinions by a VA physician that the 
Veteran is unable to work because of his pulmonary 
sarcoidosis.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(2001) (once a claimant:  (1)submits evidence of a 
medical disability, (2) makes a claim for the highest 
possible rating, and (3) submits evidence of unemployability, 
an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).

And as the Court more recently explained in Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand 
the TDIU claim to the RO.  Remands to the RO are via the AMC.  
VA's Office of General Counsel also has indicated that 
remanding the derivative TDIU claim does not preclude the 
Board from going ahead and deciding the claim for a higher 
rating for the disability that formed the basis of the TDIU 
claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-
2001 (July 6, 2001).   Here, though, as will be explained, 
both the claim for a higher rating for the pulmonary 
sarcoidosis as well as the derivative TDIU claim require 
further development, so the Board is remanding both claims.


REMAND

According to the joint motion, a remand is required because 
the directives of the Board's prior August 2007 remand have 
not been complied with.  In that remand, the Board directed 
the RO/AMC to obtain an examination - to include current 
pulmonary function testing, so the Veteran's pulmonary 
sarcoidosis could be properly rated as bronchitis under 
Diagnostic Code (DC) 6600, since DC 6846 allows for the 
rating of active sarcoid lung disease or its residuals as 
chronic bronchitis under DC 6600.  See 38 C.F.R. § 4.97, DCs 
6600 and 6846 (2009).



Pursuant to that remand directive, the Veteran was examined 
by VA in November 2007.  However, rather than conducting a 
pulmonary function test at the time of that examination, as 
requested in the Board's remand, the examiner relied on 
findings from an older pulmonary function test.  This may 
have been because, as mentioned, the Veteran was being 
examined while incarcerated, so a special accommodation.  In 
any event, to the extent possible, he should be provided 
another VA pulmonary examination, including a pulmonary 
function test to comply with the Board's August 2007 remand 
directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Court and the Board confers on an appellant the 
right to compliance with the terms of the remand order and 
imposes on the Secretary of VA a concomitant duty to ensure 
compliance with those terms).  There need only be 
substantial, not exact, compliance however.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also has submitted additional relevant evidence 
since the joint motion, which the RO/AMC has not had the 
opportunity to consider in the first instance.  This 
additional evidence, as mentioned, includes opinions by a VA 
physician that the Veteran's pulmonary sarcoidosis has 
worsened to the point where he is unable to work.  The 
Veteran did not waive his right to have the RO/AMC initially 
consider this additional evidence, and since this case is 
being remanded for the other reasons mentioned, the RO/AMC 
should consider this additional evidence when readjudicating 
his claims.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 
20.1304(c) (2009); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another 
pulmonary examination to determine the 
current severity of his service-connected 
pulmonary sarcoidosis.  All necessary 
testing should be done, including 
especially a pulmonary function test 
(PFT).  The examiner must review the 
results of any testing prior to 
completion of the examination report.

The results of the PFT must be recorded 
in the appropriate manner for rating 
purposes, including:  (a) the percentage 
of predicted FEV-1 and FEV-1/FVC; and 
(b) the percentage of predicted of DLCO 
(SB).  The examiner must also determine 
whether the Veteran has any of the 
following symptoms:  (i) cor pulmonale 
(right heart failure), or (ii) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or 
(iii) right ventricular hypertrophy, or 
(iv) a requirement of outpatient oxygen 
therapy, or (v) maximum exercise capacity 
between 15 and 20, or less than 
15/ml/kg/mild intermittent neuropathy, as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

Also, based on the examination findings 
and other evidence in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
on account of the severity of his 
service-connected pulmonary sarcoidosis.  
[Note:  only the occupational impairment 
from this disability, his only service-
connected disability, need be considered 
in making this determination.]  Also in 
making this determination, the examiner 
must consider the Veteran's level of 
education, experience, and occupational 
background.

The examination report must include 
discussion of the medical rationale for 
all opinions and conclusions expressed.

2.  Then readjudicate the claim for a 
disability rating higher than 30 percent 
for the pulmonary sarcoidosis, and the 
derivative claim for a TDIU, in light of 
all additional evidence.  If either claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative another supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


